Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	All of the references cited on the 9/17/21 IDS are lined through as they are the same as the references cited on the 9/20/21 IDS and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2019/0165282, cited by Applicants on the information disclosure statement, filed on 12/10/19).
Claim 1: Parham et al. teaches compounds of formula (I) as taught in paragraph 0011.  Included in the compounds of formula (I) as taught therein are the explicitly taught compounds of formulae 1 through 120 as taught in paragraph 0069.  The compound of formula 35 as one example, anticipates formula 1 of claim 1.  As applied to formula 1, the compound of formula 35, whose structure is 
    PNG
    media_image1.png
    163
    257
    media_image1.png
    Greyscale
has variable X1 equal to O, variable R1 is equal to hydrogen, variable L1 is equal to a direct bond, variables Y1-Y3 are all equal to N, variables Ar1 and Ar2 are equal to phenyl, variable m is equal to 1, variable L2 is equal to a direct 
Claims 2 and 8: The Het substituent of formula 35 above anticipates formulae 1-11 through 1-14 of claim 2 with variables Z1 and Z3 equal to CH, variable Z2 equal to N, variable l equal to 1, and variable R3 equal to phenyl, which also anticipates the first substituent recited in claim 8.
Claim 3: The Het substituent of formula 35 above anticipates the 
    PNG
    media_image2.png
    131
    115
    media_image2.png
    Greyscale
substituent as recited in claim 3.
Claim 4: The compound of formula 35 above anticipates formula 4 of claim 4 with all variables in formula 4 being the same as in formula 1 of claim 1.
Claim 5: The compound of formula 35 above anticipates formula 9 of claim 5 with all variables in formula 9 being the same as in formula 1 of claim 1.
Claim 6: In the compound of formula 35 above, variable R1 is equal to hydrogen, thereby anticipating claim 6.
Claim 7: In the compound of formula 35 above, L1 and L2 are both direct bonds, thereby anticipating claim 7.
Claim 9: The compound of formula 35 above is identical to a compound recited in claim 9, namely 
    PNG
    media_image3.png
    118
    171
    media_image3.png
    Greyscale
, thereby anticipating claim 9.
Claims 10-13: The inventive compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught by Parham et al. including the compound of formula 35 as a host material, is at once envisaged, 
Claim 14: Table 1 of Parham et al. exemplifies an organic light-emitting diode where compounds INV-3 through INV-5 are employed in the electron transport layer (device examples 15, 17, and 18).  Compounds INV-3 through INV-5, whose structures are shown on pages 106 and 107, also anticipate formula 1 of claim 1.  For example, as applied to formula 1 of claim 1, compound INV-4 has variable X1 equal to O, variable R1 is equal to hydrogen, variable L1 is equal to a direct bond, variables Y1-Y3 are all equal to N, variables Ar1 and Ar2 are equal to phenyl, variable m is equal to 1, variable L2 is equal to m-phenylene, and Het is equal to a 3,5-diphenyltriazinyl group.  Device examples 15, 17 and 18, therefore anticipate claim 14.

Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (US 2017/0186965, cited by Applicants on the information disclosure statement, filed on 12/10/19).
Claim 1: Parham et al. teaches compounds of formula (I) as taught in paragraph 008.  Included in the compounds of formula (I) as taught therein are the compounds taught in paragraph 0095.  The first compound taught in paragraph 0095, as one example, anticipates formula 1 of claim 1.  As applied to formula 1, the first compound in paragraph 0095, whose structure is 
    PNG
    media_image4.png
    196
    281
    media_image4.png
    Greyscale
has variable X1 equal to O, variable R1 is equal to hydrogen, variable L1 is equal to a direct bond, variables Y1-Y3 are all equal to N, variables Ar1 and Ar2 are equal to phenyl, variable m is equal to 1, variable L2 is equal to a direct bond, and Het is equal to an N-phenylcarbazolyl group, which is a substituted C12 heteroaryl group containing at least one N, thereby anticipating all of the limitations of claim 1.
Claim 4: The compound shown above anticipates formula 4 of claim 4 with all variables in formula 4 being the same as in formula 1 of claim 1.

Claim 6: In the compound shown above, variable R1 is equal to hydrogen, thereby anticipating claim 6.
Claim 7: In the compound shown above, L1 and L2 are both direct bonds, thereby anticipating claim 7.
Claims 10-13: The inventive compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught by Parham et al. including the compound of shown in claim 1 above as a host material, is at once envisaged, thereby anticipating claims 10-12.  The exemplified devices of Parham et al. further comprise a dopant material, thereby anticipating claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766